Exhibit 8.1 The following table sets forth the details of our principal subsidiaries and significant PRC-incorporated affiliates as of December 31, 2014: Name Jurisdiction of Incorporation Legal Ownership Interest Fortune Software (Beijing) Co., Ltd. PRC 100% China Finance Online (Beijing) Co., Ltd. PRC 100% Beijing Fuhua Innovation Technology Development Co., Ltd. * PRC Nil Fortune (Beijing) Success Technology Co., Ltd. PRC 100% Beijing Chuangying Advisory and Investment Co., Ltd.* PRC Nil Shanghai Meining Computer Software Co., Ltd.* PRC Nil Zhengning Information & Technology (Shanghai) Co., Ltd. PRC 100% Zhengyong Information & Technology (Shanghai) Co., Ltd. PRC 100% Zhengtong Information & Technology (Shanghai) Co., Ltd. PRC 100% Shanghai Chongzhi Co., Ltd.* PRC Nil Fortune (Beijing) Qicheng Technology Co., Ltd.* PRC Nil Shanghai Stockstar Securities Advisory and Investment Co., Ltd. * PRC Nil Shenzhen Genius Information Technology Co., Ltd. PRC 100% Shenzhen Shangtong Software Co., Ltd. * PRC Nil Shenzhen Newrand Securities Advisory and Investment Co., Ltd.* PRC Nil Shanghai Stockstar Wealth Management Co., Ltd.* PRC Nil Fortune (Beijing) Huiying Investment Consulting Co., Ltd.* PRC Nil Zhengjin(Fujian)Precious Metals Investment Co., Ltd.* PRC Nil Henghui (Tianjin) Precious Metals Management Co., Ltd. * PRC Nil Zhengjin (Tianjin) Precious Metals Management Co., Ltd. * PRC Nil Zhengjin (Shanghai) Precious Metals Management Co., Ltd. * PRC Nil Shenzhen Tahoe Investment and Development Co., Ltd.* PRC Nil iSTAR Financial Holdings Limited BVI 85% iSTAR International Securities Co. Limited Hong Kong 85% iSTAR International Futures Co. Limited Hong Kong 85% iSTAR International Wealth Management Co. Limited Hong Kong 85% iSTAR International Credit Co. Limited Hong Kong 85% * Denotes variable interest entities or subsidiaries of variable interest entities
